




SEVENTH AMENDMENT AGREEMENT
This SEVENTH AMENDMENT AGREEMENT (this “Amendment”) is made as of the 9th day of
July, 2012 among:
(a)    CORE MOLDING TECHNOLOGIES, INC., a Delaware corporation (“Core Molding”);


(b)    CORECOMPOSITES DE MEXICO, S. DE R.L. DE C.V., a sociedad de
responsabilidad limitada de capital variable organized under the laws of Mexico
(“Core Mexico” and, together with Core Molding, collectively, “Borrowers” and,
individually, each a “Borrower”);


(c)    the Lenders, as defined in the Credit Agreement, as hereinafter defined;
and


(d)    KEYBANK NATIONAL ASSOCIATION, as the lead arranger, sole book runner and
administrative agent for the Lenders under the Credit Agreement (“Agent”).


WHEREAS, Borrowers, Agent and the Lenders are parties to that certain Credit
Agreement, dated as of December 9, 2008, that provides, among other things, for
loans and letters of credit aggregating Twenty-Eight Million Six Hundred
Eighty-Four Thousand Five Hundred Seventy-Six Dollars ($28,684,576.00), all upon
certain terms and conditions (as amended and as the same may from time to time
be further amended, restated or otherwise modified, the “Credit Agreement”);


WHEREAS, Borrowers, Agent and the Lenders desire to amend the Credit Agreement
to modify certain provisions thereof;


WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and


WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrowers, Agent and the Lenders agree as follows:


1.    Amendment to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to delete the definition of “Commitment
Period” therefrom and to insert in place thereof the following:


“Commitment Period” means (a) with respect to the Revolving Credit Commitment,
the period from the Closing Date to May 31, 2014, (b) with respect to the
Expansion Revolving Credit Commitment, the period from the Sixth Amendment
Effective Date to May 31, 2013, and (c) with respect to the IDRB Letter of
Credit Commitment, the period from the Closing Date to April 17, 2014, or, in
the case of each subpart (a), (b), and (c), such earlier date on which the
Commitment shall have been terminated pursuant to Article VIII hereof.


2.    Closing Deliveries. Concurrently with the execution of this Amendment,
Borrowers shall:


(a)    pay an administrative fee to Agent in the amount of One Thousand Dollars
($1,000);


(b)    cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgment and Agreement; and


(c)    pay all legal fees and expenses of Agent in connection with this
Amendment and any other Loan Documents.


3.    Representations and Warranties. Borrowers hereby represent and warrant to
Agent and the Lenders that (a) Borrowers have the legal power and authority to
execute and deliver this Amendment; (b) the officers executing this Amendment
have been duly authorized to execute and deliver the same and bind Borrowers
with respect to the provisions hereof; (c) the execution and delivery hereof by
Borrowers and the performance and observance by Borrowers of the provisions
hereof do not violate or conflict with the Organizational Documents of Borrowers
or any law applicable to Borrowers or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against Borrowers; (d) no Default or Event of Default
exists, nor will any occur immediately after the execution and delivery of this
Amendment or by the performance or observance of any provision hereof; (e) each
of the representations and warranties contained in the Loan Documents is true
and correct in all material respects as of the date hereof as if made on the
date hereof, except to the extent that any such representation or warranty
expressly states that it relates to an earlier date (in which case such
representation or warranty is true and correct in all material respects as of
such earlier date); (f) Borrowers are not aware of any claim or offset against,
or defense or counterclaim to, Borrowers' obligations or liabilities under the
Credit Agreement or any other Related Writing; and (g) this Amendment
constitutes a valid and binding obligation of Borrowers in every respect,
enforceable in accordance with its terms.


4.    Waiver and Release. Borrowers, by signing below, hereby waive and release
Agent, and each of the Lenders, and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries, from any and all claims,
offsets, defenses and counterclaims of which Borrowers are aware, such waiver
and release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.


5.     References to Credit Agreement and Ratification. Each reference to the
Credit Agreement that is made in the Credit Agreement or any other Related
Writing shall hereafter be construed as a reference to the Credit Agreement as
amended hereby. Except as otherwise specifically provided herein, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Loan
Document.


6.    Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile or other electronic signature, each of which, when so executed and
delivered, shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.


7.    Headings. The headings, captions and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.


8.    Severability. Any provision of this Amendment that shall be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.


9.    Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.


[Remainder of page intentionally left blank.]


JURY TRIAL WAIVER. BORROWERS, AGENT AND THE LENDERS, TO THE EXTENT PERMITTED BY
LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO. THIS
WAIVER SHALL NOT IN ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR MODIFY THE ABILITY OF
AGENT OR THE LENDERS TO PURSUE REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT
OR COGNOVIT PROVISION CONTAINED IN ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT AMONG BORROWERS, AGENT AND THE LENDERS.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment in
Columbus, Ohio as of the date first set forth above.




 
CORE MOLDING TECHNOLOGIES, INC.
 
 
 
 
 
By:
 
/s/ Herman F. Dick, Jr.
 
Name:
 
Herman F. Dick, Jr.
 
Title:
 
Vice President, Secretary, Treasurer and Chief Financial Officer
 
 
 
 
 
CORECOMPOSITES DE MEXICO, S. DE R.L. DE C.V.
 
 
 
 
 
By:
 
/s/ Herman F. Dick, Jr.
 
Name:
 
Herman F. Dick, Jr.
 
Title:
 
Vice President, Secretary, Treasurer and Chief Financial Officer
 
 
 
 
 
KEYBANK NATIONAL ASSOCIATION, As Agent and as a Lender
 
By:
 
/s/ Roger D. Campbell
 
Name:
 
Roger D. Campbell
 
Title:
 
Senior Vice President
 
 
 
 









GUARANTOR ACKNOWLEDGMENT AND AGREEMENT


The undersigned consent and agree to and acknowledge the terms of the foregoing
Seventh Amendment Agreement dated as of July 9, 2012. The undersigned further
agree that the obligations of the undersigned pursuant to the Guaranty of
Payment executed by the undersigned are hereby ratified and shall remain in full
force and effect and be unaffected hereby.


The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of any
kind or nature, absolute and contingent, of which the undersigned are aware or
should be aware, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.


JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND THE
UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO. THIS
WAIVER SHALL NOT IN ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR MODIFY THE ABILITY OF
AGENT AND LENDERS TO PURSUE REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT OR
COGNOVIT PROVISION CONTAINED IN ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT AMONG BORROWERS, AGENT, THE LENDERS AND THE UNDERSIGNED.


 
CORE COMPOSITES CINCINNATI, LLC
 
 
 
 
 
By:
 
/s/ Herman F. Dick, Jr.
 
Name:
 
Herman F. Dick, Jr.
 
Title:
 
Vice President, Secretary, Treasurer and Chief Financial Officer
 
 
 
 
 
CORE COMPOSITES CORPORATION
 
 
 
 
 
By:
 
/s/ Herman F. Dick, Jr.
 
Name:
 
Herman F. Dick, Jr.
 
Title:
 
Vice President, Secretary, Treasurer and Chief Financial Officer
 
 
 
 
 
CORE AUTOMOTIVE TECHNOLOGIES, LLC
 
 
 
 
 
By:
 
Core Molding Technologies, Inc., Its sole member
 
By:
 
/s/ Herman F. Dick, Jr.
 
Name:
 
Herman F. Dick, Jr.
 
Title:
 
Vice President, Secretary, Treasurer and Chief Financial Officer



